                    1    DOWNEY BRAND LLP
                         DANIEL J. MCVEIGH (Bar No. 77410)
                    2    ELIZABETH B. STALLARD (Bar No. 221445)
                         621 Capitol Mall, Eighteenth Floor
                    3    Sacramento, CA 95814
                         Telephone: (916) 444-1000
                    4    Facsimile: (916) 444-2100
                         estallard@downeybrand.com
                    5
                         Attorneys for Defendant
                    6    DIGNITY HEALTH, a California public benefit
                         corporation, formerly named CATHOLIC
                    7    HEALTHCARE WEST

                    8
                                                           UNITED STATES DISTRICT COURT
                    9
                                                           EASTERN DISTRICT OF CALIFORNIA
                   10

                   11    EDWARD L. KEMPER and CONNIE J.                      Case No. 2:06-CV-00295-TLN-EFB
                         ARNOLD, for themselves and all others
                   12    similarly situated,                                 SETTLEMENT CORRECTED FACILITY
                                                                             ORDER FOR MERCY HOSPITALS OF
DOWNEY BRAND LLP




                   13                        Plaintiffs,                     BAKERSFIELD –
                                                                             TRUXTUN/DOWNTOWN CAMPUS
                   14    v.
                   15    CATHOLIC HEALTHCARE WEST, a                         Date:       July 25, 2019
                         California corporation dba MERCY SAN                Time:       2:00 p.m.
                   16    JUAN MEDICAL CENTER, dba                            Ctrm:       2, 15th Floor
                         NORTHRIDGE HOSPITAL MEDICAL                         Judge:      Honorable Troy L. Nunley
                   17    CENTER and OTHER CATHOLIC
                         HEALTHCARE WEST OWNED
                   18    FACILITIES,
                   19                        Defendants.
                   20
                   21                This matter, having come before the Court on the Unopposed Motion for a Settlement
                   22   Corrected Facility Order for the Mercy Hospitals of Bakersfield – Truxtun/Downtown Campus
                   23   Facility, filed by Defendant Dignity Health, a California public benefit corporation formerly
                   24   named Catholic Healthcare West (“Dignity Health”), and the Court having reviewed the Motion
                   25   and being otherwise fully advised on the matter:
                   26   ///
                   27   ///
                   28
                         1563170.1                                           1
                                       SETTLEMENT CORRECTED FACILITY ORDER – MERCY HOSP. OF BAKERSFIELD - TRUXTUN
                    1                It is hereby ORDERED AND ADJUDGED that Dignity Health’s Unopposed Motion for

                    2   a Settlement Corrected Facility Order for the Mercy Hospitals of Bakersfield – Truxtun/

                    3   Downtown Campus Facility (ECF No. 288) is GRANTED. A Settlement Corrected Facility

                    4   Order is hereby entered as to Mercy Hospitals of Bakersfield – Truxtun/Downtown Campus,

                    5   including each of its related facilities as identified in Section 2 of the Facility Consent Decree –

                    6   Mercy Hospitals of Bakersfield – Truxtun/Downtown Campus, which has fulfilled its obligations

                    7   under and complied with its Consent Decree and Facility Modification Plan. This Order

                    8   constitutes a final judgment for purposes of Federal Rule of Civil Procedure 54.

                    9                IT IS SO ORDERED.

                   10   Dated: July 11, 2019

                   11

                   12
DOWNEY BRAND LLP




                   13
                                                         Troy L. Nunley
                   14                                    United States District Judge

                   15

                   16

                   17

                   18

                   19

                   20
                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
                         1563170.1                                          2
                                       SETTLEMENT CORRECTED FACILITY ORDER – MERCY HOSP. OF BAKERSFIELD - TRUXTUN
